DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 05/07/2021 is accepted and entered. Applicant’s amendments have overcome the previous drawing objections and the objections have been withdrawn.
Applicant alleges that Bergheim does not disclose the implant having a substantially cylindrical shape. Applicant alleges that since Bergheim is a hollow tube, rather than a solid, Bergheim does not teach a cylindrical shape. However, one of 
Applicant did not specifically argue the dependent claims.
Claim Objections
Claim 37 is objected to because the language “wherein the implant has a substantially cylindrical shape with an elliptical cross-section” should read “wherein the implant has a substantially cylindrical shape with an oval cross-section”. This is because an oval is a shape whereas an ellipse is a curve on a plane.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-42, 58, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claim 37 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 42, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergheim et al (US 2003/0060752).
Regarding Claim 37, Bergheim discloses an intraocular implant (glaucoma device 31, Figs. 3 and 5) for providing a drainage pathway between the anterior chamber of the eye to a posterior part of the eye (¶ [0059, 0083], Fig. 5; the implant is placed such that the aqueous humor is drained from the anterior chamber 20 to the trabecular meshwork 21, and then drains from the trabecular meshwork out of the eye 
a biocompatible polymer scaffold (¶ [0080-0081]) that defines an array of interconnected pores (39A, Fig. 3; ¶ [0069] indicates the pores are interconnected);
wherein the implant (31, Figs. 3 and 5) has a substantially cylindrical shape with an elliptical cross-section (¶ [0064]; the inserting section 33 is optional, and the elongate tubular section 32 is cylindrical; ¶ [0066] indicates the cross-section of the device is generally elliptical).
Bergheim is silent whether the interconnected pores have similar diameters.
However, one of ordinary skill in the art would have found it obvious to have the pores of Bergheim be of similar sizes. Since the pores are said to facilitate the transport of aqueous through the device (¶ [0068, 0071]), one of ordinary skill in the art would recognize that having the pores be of similar or the same diameters as one another would allow the pores to demonstrate similar flow characteristics to one another. This would assist in facilitating and optimizing the transportation of the aqueous fluid through the device.
Regarding Claim 42, Bergheim further discloses a system comprising a deployment device (¶ [0091], delivery applicator) and the implant of Claim 37 (31, Figs. 3 and 5; ¶ [0091]).
Regarding Claim 59, Bergheim further discloses the implant (31, Figs. 3 and 5) is configured for providing a drainage pathway from an anterior chamber (20, Fig. 5) of an eye (10, Fig. 5) to a posterior part of the eye (¶ [0059, 0083], Fig. 5; the implant is placed such that the aqueous humor is drained from the anterior chamber 20 to the .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (US 2003/0060752) in view of Marshall et al (US 2012/0302861).
Regarding Claim 38, Bergheim is silent whether the mean diameter of the pores is in a range between 25 microns and 36 microns.
Marshall teaches a device for glaucoma treatment, thus being in the same field of endeavor, where the device is made of a biocompatible porous material with a mean pore diameter in the range between 25 microns and 36 microns (¶ [0064-0065]; the preferred mean diameter of the pores is between 25 microns and 30 microns, which is within the claimed range). The pores allow fluid to enter the drainage device and move from the anterior chamber to the sclera and choroid where it is then returned to systemic circulation; pores of sufficient size are required to allow for this fluid flow at a correct rate to not result in inadequate or too much drainage (¶ [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mean pore diameter of the pores of Bergheim to be in the range of 25 microns to 36 microns (as motivated by Marshall ¶ [0064-0065]). As the pores allow for fluid drainage from the anterior chamber to the posterior portion of the eye, a sufficient size is required to allow for this fluid flow without providing too much or too little drainage (as motivated by Marshall ¶ [0114]).
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (US 2003/0060752).
Claims 39 and 40, Bergheim further discloses the implant (31, Figs. 3 and 5) has a length between 3 mm and 9 mm, specifically a length of 5 mm (¶ [0085], one embodiment of the device has a length of 5 mm).
Bergheim does not expressly disclose a width between 0.5mm and 2 mm, specifically a width of 1.1 mm, and a thickness between 0.3 mm and 1 mm, specifically a thickness of 0.6 mm.
However, Bergheim does disclose a major diameter (corresponding to the width) of between 0.03 mm to 0.5 mm and a minor diameter (corresponding to the thickness) that is between 25% and 100% of the major diameter (¶ [0085]). Bergheim also recognizes that the major and minor diameters are result effective variables, where other suitable diameters can be utilized with efficacy, as needed or desired, based on a patient’s anatomy (¶ [0085]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the implant of Bergheim by making the width be within the range of 0.5 mm and 2 mm, specifically 1.1 mm, and the thickness be within the range of 0.3 mm and 1 mm, specifically 0.6 mm, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 41 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Bergheim et al (US 2003/0060752) in view of Silvestrini (US 2012/0310137).
Regarding Claim 41, Bergheim is silent whether the implant comprises a marker or markers thereon located in proximity to a proximal end.

Therefore, it would have been obvious to modify the implant of Bergheim to have a marker in proximity to the proximal end of the implant to aid in positioning of the implant and to ensure the correct amount of implant is placed within the anterior chamber to allow for drainage (as motivated by Bergheim ¶ [0072]).
Regarding Claim 58, Bergheim is silent whether the implant is configured for implantation into a suprachoroidal space of the eye, or into the subconjunctival space of the eye.
Silvestrini teaches an eye implant that is configured for implantation into a suprachoroidal space of the eye (¶ [0037, 0041] indicates the implant is positioned such that one portion of the implant communicates with the anterior chamber and the other portion of the implant communicates with the suprachoroidal space; Figs. 1-2 indicate the suprachoroidal space is a posterior structure of the eye).
Therefore, it would have been obvious to modify the implant of Bergheim to be configured for implantation into a suprachoroidal space of the eye, as this is shown in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781